Citation Nr: 0212771	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from May 1982 to May 1985 and 
February to September 1990.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has a college education and work experience 
in data entry and retail.

2.  The veteran has not reportedly worked since 1994.  

3.  The veteran's service-connected disability is herniated 
nucleus pulposus L4-L5 and S1 with degenerative joint disease 
of the lumbar spine, rated 60 percent disabling.  

4.  The veteran's service connected disability is of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent letters to the veteran advising him 
of the type of evidence required to complete his claim, and 
the veteran has responded by identifying all health care 
providers who have rendered treatment pertaining to his 
service-connected disability. The Board is unaware of any 
additional evidence, which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131F-3d 1483 (Fed. 
Cir. 1997).

Total disabilities ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a); see 38 C.F.R. §§ 3.40, 3.41, 
4.15, and 4.18.  

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability."  38 C.F.R. 
§ 4.15.  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed, as the veteran reports he has been 
since 1993, generally is insufficient to demonstrate that he 
is "unemployable" within the meaning of the pertinent laws 
and regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Service connection is in effect for herniated nucleus 
pulposus L4-L5 and S1 with degenerative joint disease of the 
lumbar spine, rated 60 percent disabling.

Received in December 1996 was the veteran's application for 
TDIU.  The veteran indicated that he had a college education 
and work experience in data entry and retail.  He reportedly 
became totally disabled in March 1994

A February 1997 VA examination report relates that the 
veteran suffered a cerebrovascular accident (CVA) in March 
1994 and a residual of this is left spastic hemiparesis.  It 
was also noted that he had hemilaminectomy and diskectomy in 
September 1996.  The veteran's complaints centered on his 
left leg and arm.  The diagnoses were lumbosacral strain, 
status post hemilaminectomy, diskectomy, right L5-S1, 
September 1996 and status post right medial cerebral artery 
ischemic infarct and subarachnoid hemorrhage by computer 
tomography (CT) scan with residual left spastic  paresis.  
The examiner commented that the veteran's left arm and left 
leg condition was secondary to his CVA residuals.

VA outpatient records dated between 1997 and 2000 relate that 
the veteran continued his back pain complaints.

In 2000, the veteran submitted statements from several 
different private physicians which are to the effect that 
that the veteran was totally disabled due his service 
connected low back disorder.  

A VA examination was conducted in July 2002.  The veteran 
reported that he had constant severe sharp-cutting back pain 
that radiated to his right leg and foot.  He indicated that 
he was unable to ambulate more than 10-15 feet as a result of 
weakness in the lower extremity.  His medication included 
Percocet and Flexeril.  It was noted that he was required to 
use either a cane or wheelchair.  He was able to carry out 
his normal day to day functions.  The range of motion of the 
lumbar spine was flexion 46 degrees, extension 3 degrees, and 
lateral bending was 12 degrees to each side.   The examiner 
noted tenderness to palpation and severe spasm of the lumbar 
prevertebral muscles.  There was no atrophy of the lower 
extremities.  Manual muscle testing on the left and right L1-
S1 myotomes were 4/5.  The examiner commented that the 
veteran had severe paravertebral myositis and L5-S1 and an 
L5-S1 laminectomy with a recurrent herniated disc by an 
October 2001 MRI.

It is apparent that the veteran has significant impairment 
due to both his service-connected and his nonservice-
connected disabilities.  Concerning his service-connected 
disability alone, he has reported severe incapacitating 
episodes of back pain and spasm, and the medical evidence 
tends to establish that he has significant restrictions due 
to this service-connected disability.  In addition, several 
private physicians have commented that the veteran was 
totally disabled due solely to his service connected 
disability.  Further the recent VA examination showed severe 
paravertebral myositis and L5-S1 and the examiner indicated 
that the herniated disc had recurred.  The Board is of the 
opinion that his service-connected disability would 
significantly impair his ability to be employed in a normal 
work environment when viewed in conjunction with his work 
history and education. 

The Board finds that the evidence is equipoise.  Thus, the 
benefit of the doubt is in the veteran's favor.  Accordingly, 
total disability rating for compensation based on individual 
unemployability is warranted 


ORDER

Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.



		
	ROBERT P REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

